Citation Nr: 1436180	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  11-25 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased rating for status post arthroscopy of the right knee for chondromalacia with findings of partial ACL tear, currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for arthritis of the right knee, currently rated as 10 percent disabling.  

3.  Entitlement to an initial increased rating for decreased sensation, right lower extremity, currently rated as 10 percent disabling.  

4.  Entitlement to extra-schedular ratings for service-connected disabilities.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from November 1985 to October 1989.  

These matters come before the Board of Veterans Appeals (Board) on appeal from the January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.  In this decision, the RO continued the separate 10 percent disability ratings assigned for the Veteran's right knee disability, and granted service connection for decreased sensation in the right lower extremity, evaluating it as 10 percent disabling.  [The currently-assigned 10 percent evaluations for the service-connected right knee, are based on instability of the joints and arthritis.]

The Veteran provided testimony during a video conference hearing before the undersigned at the RO in April 2014.  A transcript is of record.  

The issues of entitlement to extra-schedular ratings for service-connected disabilities and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's service-connected right knee disability has been manifested by mild to moderate degenerative changes as reflected by the x-ray and MRI studies, and has also been productive of flexion to no worse than 90 degrees and extension to no worse than zero degrees, even taking into account his complaints of pain; his right knee disability has not been manifested by ankylosis, dislocated semilunar cartilage, a symptomatic scar, or impairment of the tibia and fibula with moderate right knee disability.  

2.  Right knee disability has not been manifested by moderate recurrent subluxation or lateral instability.   

3.  Throughout the appeal period, the Veteran's service-connected decreased sensation of the right lower extremity was manifested by no more than mild impairment, to include symptoms of pain, numbness, and a tingling sensation.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 10 percent for status post arthroscopy right knee for chondromalacia with findings of partial ACL tear have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Codes 5256-5262 (2013).  

2.  The criteria for a schedular rating in excess of 10 percent for arthritis to the right knee have not been met.  38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Codes 5003 (2013).  

3.  The criteria for an initial disability rating in excess of 10 percent for decreased sensation, right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.124(a), Diagnostic Code 8520 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the Court held that, upon receipt of an application for benefits, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish the benefit sought and must inform him/her that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the Veteran filed his claim seeking an increased rating for his service-connected right knee disability in December 2010.  A letter dated in December 2010 satisfied the duty to notify provisions concerning an increased rating claim.  In particular, the correspondence informed the Veteran of the need for evidence of a worsening of his service-connected disabilities.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  This letter also provided the Veteran with notice of how disability ratings and effective dates are determined.  

The Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the Veteran that, to substantiate a claim, he must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.  

The U.S. Court of Appeals for the Federal Circuit reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  In any event, reviewing the December 2010 correspondence in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a) compliant notice as to his increased rating claim.  

With respect to the Veteran's claim for a higher initial rating for service-connected decreased sensation in the right lower extremity, the Board notes that this claim arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Accordingly, the Board finds that the procedural requirements of the law pertaining to VA's duty to notify the Veteran have been satisfied.  No further due process development of notification of this claim is required.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  The Veteran's service treatment records as well as all post-service VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  Furthermore, the Veteran's more recent VA medical records, as well as his Social Security Administration (SSA) records,  have been obtained and uploaded onto the Virtual VA claims processing system.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Moreover, the Veteran was afforded a hearing before the Board in April 2014, the transcript of which is of record.

The duty to assist also includes obtaining a medical examination/opinion when such is necessary to make a decision on the claim, as defined by law.  VA examinations in connection to the service connected right knee disability and neurological disorder were performed in December 2010 and, most recently, in October 2013.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the Board finds that both examinations obtained in this case are adequate, as they were predicated on a review of the Veteran's medical records, an interview of the Veteran and a discussion of his medical history, and the examinations fully addressed the rating criteria that are relevant to rating the right knee and right lower extremity disabilities at issue.  

Finally, the Board notes that the Veteran is represented by a veterans service organization (VSO) and that organization is presumed to have knowledge of what is necessary to substantiate a claim for VA benefits.  Neither the Veteran, nor his representative, has pled prejudicial error with respect to the content or timing of VCAA notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

A.  Increased Rating - Right Knee

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  For purposes of this decision, the Board notes that normal range of motion for the knee is flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.  

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Diagnostic Codes 5260 and 5261 provide for rating based on limitation of motion.  
Evaluations for limitation of flexion of a knee are assigned as follows: flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Evaluations for limitation of extension of the knee are assigned as follows: extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Under Diagnostic Code 5262, pertaining to "impairment of tibia and fibula," a 10 percent rating is warranted for malunion with slight knee or ankle disability.  A 20 percent rating contemplates malunion with moderate knee or ankle disability, and a 30 percent rating is warranted for malunion with marked knee or ankle disability.  A 40 percent rating is warranted for nonunion with loose motion, requiring brace.  

The rating schedule provides for a 10 percent rating for slight recurrent subluxation or lateral instability, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and under Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September, 2004). 

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under DC 5257, the Veteran must also have limitation of motion under DC 5260 or 5261 in order to obtain a separate rating for arthritis.  If the Veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that, if a Veteran has a disability rating under DC 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under DC 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under DCs 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under DCs 5260 or 5261.  

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under DC 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.  In addition, the VA General Counsel has held that separate ratings may be assigned under DC 5260 and DC 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  

In rating the service-connected right disabilities, all applicable diagnostic codes must be considered to include Diagnostic Codes 5003, 5256, 5257, 5258, 5259, 5260, 5261 and 5262.  In Butts v. Brown, 5 Vet. App. 532 (1993), the Court held that the selection of the proper diagnostic code is not a question of law subject to the de novo standard of review.  Accordingly, the Court held in Butts that as VA and the Board possess specialized expertise in determining the application of a particular diagnostic code to a particular condition, their determination is due greater deference.  Indeed, the Court has also held that, although the reason for the change must be explained, the VA and the Board may change the diagnostic codes under which a disability or disabilities are evaluated.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Service connection was established for status-post arthroscopy of the right knee for chondromalacia with findings of partial ACL tear, effective October 12, 1989.  The Veteran was assigned a 10 percent disability rating for this disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  See April 1990 Rating Decision.  In the May 2002 rating decision, the RO assigned a separate 10 percent disability rating for the Veteran's right knee arthritis, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003.  In December 2010, the Veteran filed his most recent claim seeking a higher rating for his service-connected right knee disability.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that, with regard to the Veteran's status-post arthroscopy of the right knee for chondromalacia with findings of partial ACL tear, a disability evaluation in excess of 10 percent for the service-connected right knee disorder is not warranted.  Currently, this disability is evaluated as 10 percent disabling, by analogy under 38 C.F.R. § 4.71a, Diagnostic Code 5257, which governs recurrent subluxation or lateral instability of the knee.  The Veteran complaints of instability and giving way in his right knee.  However, the objective medical findings are absent any signs of instability in the right knee.  Indeed, the December 2010 VA examiner described the Veteran's right leg as straight and negative for any indications or signs of varus or valgus deformity.  According to the examiner, the Veteran walked on his heels and toes normally, and performed squats with no associated instability.  

The examiner further noted no tenderness to palpation along the joint line of both knees, and no pain with varus and valgus pressure to the knee joints bilaterally.  Upon further examination, the examiner indicated that the right knee joint medial and lateral collateral ligaments, as well as the anterior and posterior cruciate ligaments were stable with no motion to varus and valgus stresses at 0 degrees and at 30 degrees of flexion.  Additionally, the examiner described the right knee joint medial and lateral menisci as stable and commented that the McMurray's test produced negative results.  VA outpatient records dated in April 2011 reflect that the Veteran presented with complaints of chronic right knee pain of more than ten years duration.  During the evaluation, the Veteran denied any episodes of locking or giving way in the right knee, and the VA physician described the Veteran's right knee as stable to varus/valgus pressure at 0 and 30 degrees.  Although the physician observed severe guarding in the right knee, she was unable to detect significant anterior displacement of the tibia on Lachman testing.  At the October 2013 VA examination, the VA examiner noted that the Lachman's test, posterior drawer test, and the medial-lateral instability test (in which you apply valgus/varus pressure to the knee in extension and during 30 degrees of flexion) produced normal results in the right knee.  Moreover, the examiner noted no evidence or history of recurrent patellar subluxation/dislocation in the right knee.  In addition, the Veteran's muscle strength was 5/5 in the right knee during flexion and extension.  Given these objective medical findings, a finding of moderate instability/subluxation has clearly not been demonstrated.  As such, a rating in excess of 10 percent for instability of the right knee cannot be granted at any time during the current appeal period.  

The Board has also considered whether the Veteran is entitled to a higher evaluation under Diagnostic Codes 5260 and/or 5261, which govern limitation of flexion and extension in the left knee.  In sum, for an increased evaluation to be granted in this case, the Veteran must demonstrate either (1) flexion of the right knee limited to at least 45 degrees as per Diagnostic Code 5260, or (2) extension of the right knee limited to at least 10 degrees as per Diagnostic Code 5261.  See 38 C.F.R. §4.71a, Diagnostic Codes 5260 and 5261.  At the December 2010 VA examination, the Veteran was shown to have flexion to  130 degrees and extension to 0 degrees.  Although the Veteran reported to lose 10 degrees of flexion with repetition when conducting his range of motion exercises, the examiner did not observe this, or any limitation of movement during repetitive motion.  An April 2011 VA Orthopedic Outpatient consultation report reflects the Veteran's range of motion to be -5 to 120 degrees, with pain at terminal motion.  At the October 2013 VA examination, the Veteran was shown to have flexion to 90 degrees, with pain at 90 degrees, and extension to 0 degrees.  As such, the most limited range of motion findings regarding the Veteran's right knee are from the October 2013 VA examination which reflect the Veteran's range of motion to be 0 to 90 degrees, with no noted reduction or limitation of motion upon repetitive movement.  As such, he has not been shown to meet the criteria for compensable ratings under 38 C.F.R. §4.71a, Diagnostic Codes 5260-5261.  

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain.  DeLuca, 8 Vet. App. at 206-07.  An additional range of motion loss for pain, excess fatigability, decreased functional ability, etc., is not warranted for the right knee.  In this regard, the Board observes that the Veteran has complained of chronic pain which he likened to a burning sensation, with associated giving way, heat, swelling, stiffness and lack of endurance in his right knee.  See December 2010 VA examination.  The Board also acknowledges the Veteran's complaints of painful flare-ups in the right knee with any activity requiring standing or walking, as well as his reported loss of 10 degrees of flexion when conducting range of motion exercises in the right knee.  Upon physical examination of the right knee, the examiner observed no weakness, apparent fatigue or incoordination with repetitive flexion and extension of the right knee.  The examiner further noted no tenderness to palpation along the joint line of the knees, nor did he find any objective signs of pain with varus and valgus stress to the knee joints.  Although the examiner observed complaints of nonspecific tenderness to palpation of the posterior and lateral right knee joint, as well a decrease in sensation to sharp and soft touch of the dorsolateral right knee, he noted that the Veteran conducted his range of motion exercises without any complaints of pain, and further noted no additional loss of range of motion after repetitive use of the right knee joint as a result of pain, fatigue, weakness, or endurance during the examination.  

At the October 2013 VA examination, the Veteran described chronic pain in the right knee, which on a scale of one to ten (with one being the least level of pain and ten being the highest), he rated at a five when he is resting, and at an eight with activity.  According to the Veteran, his right knee symptoms have worsened throughout the years, and he currently has trouble sitting or standing for longer than twenty minutes as a result of these symptoms.  The Board recognizes that upon conducting his range of motion exercises, repetitive motion yielded pain, and such pain has a major functional impact.  Specifically, the examiner noted that factors contributing to the Veteran's functional loss included less movement than normal, disturbance of locomotion, pain on movement, weakened movement, instability of station, excess fatigability, incoordination and interference with sitting, standing and weight-bearing.  However, according to the examiner, based on the objective medical findings there was insufficient evidence that would provide a reliable prediction of decreased functional ability during flare-ups of knee pain, or when the knee is used repeatedly over a period of time.  Moreover, the October 2013 examiner noted that there was no additional limitation in the Veteran's range of motion following repetitive motion.  While acknowledging the Veteran's currently functional impairment, and any potential functional loss in addition to these limitations, the Board finds that the effect of the pain in the Veteran's right knee is contemplated in the currently assigned 10 percent disability evaluation.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Therefore, the Board concludes that an evaluation in excess of 10 percent for the Veteran's right knee disability is not warranted.  

The Board notes that the October 2013 VA examiner did identify a residual scar on the Veteran's right knee stemming from the one of the previous surgical procedures he underwent.  As such, the Board has also considered whether separate compensable ratings are available for any residual scarring.  In describing the scar, the examiner noted that the scar was neither painful, unstable, nor greater than 39 square (sq.) centimeters (cm).  A compensable rating under DC 7801, which evaluates impairment for scars other than the head, face, or neck scar requires that the scar be deep and nonlinear and that it exceed 6 sq. inches (39 sq. cm.).  The Veteran's scar does not meet that criteria.  A compensable rating under DC 7802 for superficial scars requires that the scar cover an area of 144 square inches (929 sq. cm.), which has not been shown.  Scars that are unstable or painful warrant a 10 percent rating under DC 7804.  A note under DC 7804 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  The Veteran's scar has not been described as unstable or painful, rendering DC 7804 inapplicable.  Lastly, no limitation of function of affected part due to the scar has been shown.  So, a compensable rating pursuant to DC 7805 is not warranted.  As such, a compensable rating for the Veteran's residual scar on the right knee is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.  

Additionally, the Board has also considered whether an increased evaluation would be in order under other relevant diagnostic codes for the knee.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  In this regard, the Board finds that higher ratings are not warranted under any alternative provisions.  Diagnostic Code 5256 provides for a higher rating, however, application of this code is inappropriate as there is no diagnosis of ankylosis of the right knee.  Furthermore, the Veteran may not be rated by analogy to this code as he has not suffered functional immobility of the left knee.  Although the Veteran's day-to-day and recreational activities have been limited and somewhat restricted as a result of his right knee symptoms, he is still able to move his knee, as reflected by his range of motion measurements referenced above.  Likewise, Diagnostic Code 5259 does not provide for higher disability ratings, and is inapplicable.  Additionally, there are no objective findings of impairment of the tibia and fibula, thus there is no basis for disability ratings under Diagnostic Code 5262.  While the record reflects that the Veteran underwent a right knee arthroscopy with lateral meniscus debridement procedure in 2002, Diagnostic Code 5258 is not for application as dislocated or removed cartilage was not indicated.  Indeed, at the October 2013 VA examination, the examiner noted that the Veteran did not have any residual signs and/or symptoms stemming from his meniscectomy.  

The Board has considered the testimony and assertions by the Veteran pertaining to his right knee.  He is competent and credible to attest to the exhibited symptoms in his knees.  However, the objective evidence of record is more probative and persuasive than the descriptions of his symptoms.  The objective findings do not support higher ratings based on the schedular criteria.  The Veteran's symptoms do not more nearly approximate the criteria for the assignment of higher ratings in any regard.

Additionally, as the record contains no evidence showing that the Veteran is entitled to a higher rating for his service-connected right knee disorders at any point during the instant appeal, no staged ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Thus, as the criteria for a disability evaluation in excess of 10 percent for the Veteran's service-connected right knee disorders, have not been met, this portion of the Veteran's appeal is denied.  In essence, the preponderance of the evidence is against disability evaluations in excess of 10 percent for the Veteran's status post arthroscopy right knee for chondromalacia with findings of partial ACL tear, as well as his arthritis to the right knee.  Because the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt provision does not apply. Thus, the Board finds that the current 10 percent evaluations for status post arthroscopy right knee for chondromalacia with findings of partial ACL tear and arthritis to the right knee are appropriate for the entirety of the rating period.  

B. Initial Increased Rating - Decreased Sensation, Right Lower Extremity

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2013).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.3 (2013).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

The Veteran contends that his disability is more disabling than contemplated by the current 10 percent disability evaluation.  His decreased sensation in the right lower extremity has been rated as 10 percent disabling pursuant to the provisions of 38 C.F.R. § 4.124(a), Diagnostic Code 8520.  Under this code, an evaluation of 10 percent requires mild incomplete paralysis of the sciatic nerve, and an evaluation of 20 percent requires moderate incomplete paralysis of the sciatic nerve. A 40 percent evaluation requires moderately severe incomplete paralysis of the sciatic nerve.  The next higher evaluation of 60 percent requires severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  An 80 percent evaluation requires complete paralysis of the sciatic nerve, in which the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124(a), Diagnostic Code 8520.  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to a varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  The words "slight," "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

For the reasons that follow, the Board concludes that the Veteran is not entitled to an initial evaluation in excess of 10 percent for his decreased sensation of the right lower extremity.

The Veteran's service treatment records are devoid of any complaints of, or treatment pertinent to neurological problems in the Veteran's lower extremities.  

At the December 2010 VA examination, the Veteran described a nonspecific tenderness to palpation of the posterior and lateral right knee joint, and further reported a decrease in sensation to sharp and soft touch of the dorsolateral right knee.  Upon conducting a neurological evaluation of the Veteran's upper and lower extremities, the VA examiner noted that the Veteran's motor strength in the lower extremities was 5/5, and his biceps, knee jerk and ankle jerk reflexes were 2 and equal bilaterally.  In addition, the Veteran's sensation to sharp touch, soft touch, vibration and temperature was shown to be intact in the lower extremities bilaterally with the exception of the dorsolateral right knee.  Based on his evaluation of the Veteran, the VA examiner diagnosed the Veteran as having right knee injury status-post arthroscopic repair times two complicated by chronic pain and mild to moderate degenerative joint disease, and further noted that the physical examination was remarkable for a mildly antalgic gain, apprehension when performing squats, and nonspecific dorsolateral right knee tenderness and reported decreased sensation.  

At the October 2013 VA examination, the Veteran reported to experience numbness in the posterior aspect of his right knee.  The VA examiner diagnosed the Veteran with having post-operative neuralgia of the right knee, and attributed any reported symptoms of numbness in the right lower extremity, which she (the examiner) described as mild in nature, to this disorder.  Upon conducting a neurological evaluation of the Veteran, the examiner noted that the Veteran's muscle strength was 5/5 in the right knee during knee extension, ankle plantar flexion and ankle dorsiflexion.   In addition, the Veteran's reflexes were 2+ in the knees and ankles bilaterally.  Upon evaluating the Veteran's sensory responses to light touch, the examiner observed that the Veteran had decreased sensation in the right thigh and knee region, as well as throughout the right lower extremity, to include the lower leg, ankle, foot and toes.  The examiner further noted that the Veteran walked with a broad-based antalgic gait, and determined that the Veteran had incomplete paralysis in the right external popliteal nerve that was mild in severity.  The examiner further noted that the Veteran had incomplete paralysis in the left sciatic nerve that was mild in severity.  The remainder of the nerves, to include the superficial peroneal nerve, the deep peroneal nerve, the posterior tibial nerve, and the anterior crural nerve were shown to be normal bilaterally.  

Based on the Veteran's assertions during his VA examinations and treatment visits, as well as during his April 2014 hearing, he experiences numbness and a tingling sensation in his lower extremities, and these neurological problems affect his ability to sleep, as well as his ability to participate in activities he once enjoyed.  See April 2014 Hearing Transcript (T.), p. 8.  However, while it is clear that there was pain, weakness and decreased sensation in the Veteran's lower extremities, the record was absent evidence of more significant symptoms.  In this regard, the objective medical evidence of record is negative for any signs of muscle wasting or atrophy in the right leg, and has consistently shown the Veteran's reflexes to be normal, and his motor strength to be 5/5.  In addition, although the Veteran walked with a broad based antalgic gait, the examiner attributed this to the degenerative joint disease of the knee rather than any neurological symptoms arising therefrom.  Moreover, results from the right knee muscle strength tests have always been 5/5, and the examiner herself described any symptoms attributed to the Veteran's neurological disorder as mild in severity.  In addition, at his hearing, the Veteran testified that he is able to control and stabilize his neurological symptoms through medication.  See T., p. 7.  Moreover, the VA examiner noted that the Veteran's decreased sensation in the peroneal nerve carried no functional impairment and did not impact his ability to work.  Therefore, the medical evidence suggests a disability that is no more than "mild," which is precisely the criterion for the assignment of a 10 percent rating under Diagnostic Code 8520.  That is, the Veteran's current symptoms are more sensory and do no surpass the "average" or "medium" range and are best described as mild, and are contemplated in the 10 percent disability rating assigned under Diagnostic Code 8520.  The Board finds that the Veteran's symptoms, alone, do not constitute evidence which is sufficient to characterize the right knee neuralgia as moderate or severe.  Therefore, the Board finds that the criteria for an initial rating in excess of 10 percent for decreased sensation of the right lower extremity have not been met.  Thus, the Veteran is not eligible for rating in excess of 10 percent under Diagnostic Code 8520, as there is no evidence of moderate or severe incomplete paralysis of the right lower extremity.  

In reaching this conclusion, the Board acknowledges the Veteran's belief that the symptoms in his right lower extremity are more severe than that reflected by the current disability rating.  The Board finds that the Veteran is certainly competent to discuss the severity of his symptomatology.  As a lay person, however, the Board gives more weight to the specific objective findings obtained through specialized testing and physical examinations.  Such matters require medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's service-connected decreased sensation of the right lower extremity warrants a rating in excess of 10 percent at any time during the appeal period.  Thus, even with the benefit of application of Diagnostic Code 8520, this claim must be denied.


ORDER

Entitlement to an evaluation in excess of 10 percent for status post arthroscopy, right knee for chondromalacia with findings of partial ACL tear is denied.  

Entitlement to an evaluation in excess of 10 percent for arthritis to the right knee is denied.  

Entitlement to an initial evaluation in excess of 10 percent for decreased sensation, right lower extremity is denied.  


REMAND

An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) (2013); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

The plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities.  The regulation is specifically directed to the "exceptional case where the schedular evaluations" are inadequate. 38 C.F.R. § 3.321(b)(1).  The use of the plural "evaluations" suggests that the regulation contemplates a situation in which evaluations assigned to multiple disabilities are inadequate. Indeed, the regulation authorizes "an extra-schedular evaluation" where "the schedular evaluations" are inadequate to compensate for impairment due to "the service-connected disability or disabilities." The use of "disability or disabilities" indicates that the regulation contemplates that multiple disabilities may be considered together in referring veterans for extraschedular consideration. Similarly, the fact that the regulation authorizes a single extra-schedular evaluation-" an extra-schedular evaluation"-arising from the "disability or disabilities" indicates that referral for extraschedular evaluation may be based on the collective impact of the veteran's disabilities.  See  Johnson v. McDonald, No. 2013-7104 (Fed. Cir. August 6, 2014) 2013-7104.  It is not clear that the originating agency considered the aggregate impact of service-connected disabilities when determining not to refer the increased rating claims to the Director of Compensation.  


Awards of TDIU are governed, in part, by 38 C.F.R. § 4.16(a) (2013).  Under that regulation, total disability ratings for compensation can be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities:  provided that, if there is only one such disability, the disability must be ratable at 60% or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40% or more, and sufficient additional disability to bring the combined rating to 70% or more.  See also 38 C.F.R. §§ 3.340, 3.341 (2013).  

The Veteran is service-connected for status post arthroscopy right knee for chondromalacia with findings of partial ACL tear; arthritis to the right knee; and decreased sensation of the right lower extremity, all three of which are separately evaluated as 10 percent disabling.  In addition to these disabilities, he is also service-connected for tinnitus, which is evaluated as 10 percent disabling and hearing loss, which is rated as noncompensably disabling.  The current combined evaluation for the Veteran's service-connected disabilities is 30 percent.  See 38 C.F.R. § 4.25 (2013).  Thus, the Veteran does not meet the schedular requirements for a total disability rating based on individual unemployability due to service-connected disabilities under 38 C.F.R. § 4.16(a).  

Nonetheless, entitlement to the benefit on an extraschedular basis may be considered by the Director of the Compensation and Pension Service when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, even though percentage requirements are not met, with consideration given to the Veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  In determining whether the Veteran is entitled to a TDIU rating, neither nonservice-connected disabilities or advancing age may be considered.  38 C.F.R. § 4.19.  

In the present case, the Veteran claims that he was most recently employed as a truck driver for a period of ten years, but had to stop working in July 2010 after he was involved in a work-related accident and injured his right arm.  Private treatment records reflect that the Veteran underwent a number of procedures on the right arm as a result of his injuries, to include a right elbow LABCN exploration in November 2011, a right biceps repair in May 2011, and a right ulnar nerve transposition in February 2011.  Treatment records issued by the Veteran's private physician, M.A., M.D., and dated from February 2011 to 2012 reflect that he has received ongoing treatment and care for these injuries.  According to the Veteran, he is currently receiving social security disability benefits as a result of these injuries, and as a result of his service-connected disabilities .  A notice of award from the Social Security Administration (SSA) reflects that the Veteran became disabled after his July 2010 injury, and was entitled to monthly disability benefits beginning in August 2011.  A Social Security Administration (SSA) Disability Determination sheet reflects the Veteran's primary diagnosis of osteoarthrosis and allied disorders.  See September 2012 Disability Determination and Transmittal Sheet.  

The evidence of record addressing the issue of the Veteran's employability is found in the October 2013 VA examination report, and the January 2014 VA addendum medical opinion.  At the October 2013 VA examination, when asked whether the Veteran's right knee impacts his ability to work, the VA examiner marked yes and explained that the Veteran experiences chronic bilateral knee pain that is worse with activity and after standing or sitting for more than 30 minutes.  She (the VA examiner) also noted that the Veteran's chronic right knee pain requires treatment with narcotics and cortisone shots with only minimal relief, and the Veteran would not be able to drive a truck while on these narcotics.  In the January 2014 VA addendum opinion, the same VA examiner was asked to comment on whether the Veteran's condition had any impact on his ability to work.  She was specifically asked to comment on the Veteran's ability to function in an occupational environment and to describe any functional limitations as a result of his service-connected disabilities.  After reviewing the Veteran's claims file, the VA examiner explained again that the Veteran experiences chronic pain that worsens with activity, and after standing or sitting for longer than 30 minutes.  She also noted that the Veteran receives narcotics and cortisone shots to help alleviate his symptoms with only minimal relief.  According to the examiner, the Veteran would not be able to drive a truck while on any narcotics, and he would experience difficulty performing a job that was physical in nature due to his consequent knee pain which arises after standing for more than 30 minutes.  She further noted that the Veteran would have a difficult time performing a sedentary job due to the fact that he experiences knee pain after sitting for more than 30 minutes.  The examiner further commented that the Veteran's service-connected decreased sensation in the right lower extremity would have no functional impairment or effect on his employability.  

The VA examiner has not discussed whether service-connected disabilities alone preclude the Veteran from securing and following a substantially gainful occupation.  Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Specifically, the Board finds that a remand is necessary to schedule the Veteran for a new examination in connection to his TDIU claim to determine whether he is capable of obtaining and maintaining substantially gainful employment.  

Accordingly, the case is REMANDED for the following action:

1.  Request relevant records pertaining to treatment the Veteran has received for his right knee disabilities, his decreased sensation in the right lower extremity, his hearing loss and his tinnitus from the VAMC in Newington, Connecticut, from August 2011 to the present.  All such available documents should be associated with the claims file, and all efforts to obtain the evidence must be noted it the claims folder.  

2.  The Veteran should be scheduled for a VA examination to determine the effect of all service-connected disabilities (status post arthroscopy right knee for chondromalacia with findings of partial ACL tear; arthritis to the right knee; decreased sensation, right lower extremity; tinnitus; and hearing loss) on his employability.  The claims folder, a copy of this REMAND, and a copy of all medical records on the Virtual VA claims file must be made available to, and reviewed by, the examiner(s) in conjunction with the examinations.  Any and all studies, tests, and evaluations deemed necessary by the examiner(s) should be performed.  

The examiner(s) is/are requested to elicit from the Veteran, and record for clinical purposes, his full educational and employment history.  The examiner(s) is then requested to review all pertinent records associated with the claims file, to include the more recent VA treatment records, and to conduct a physical evaluation of the Veteran.  All pertinent pathology associated with the service-connected knee disability, his service-connected neurological disorder, and his service-connected hearing problems should be noted in the examination report.  The examiner(s) should then comment on the effect of the service-connected disabilities on the Veteran's ability to engage in any type of full-time employment consistent with his education and occupational experiences, including whether any form of 'light duty' or 'sedentary work' is possible and whether, in the examiner's opinion, these service-connected disabilities are of such severity as to result in an inability to obtain and to maintain employment.  When rendering his or her opinion, the examiner(s) should take into consideration the severity of the Veteran's service-connected disabilities--particularly his right knee disorders.  If the examiner(s) finds that the Veteran is employable, he or she should explain how the Veteran is capable of obtaining or maintaining any type of employment in light of any physical restrictions resulting from his service-connected disabilities.  

Clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner(s) feel that the requested opinion cannot be rendered without resorting to speculation, the examiner(s) should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  The AOJ should ensure compliance with the remand instructions.  After the above development has been completed, review all the evidence of record and readjudicate the Veteran's claim of entitlement to TDIU.  The originating agency should consider whether the claims file should be referred to the Director of Compensation to determine if the Veteran is entitled to an extra-schedular rating for any single service-connected disability or due to the collective impact of all service-connected disabilities; or whether he is unemployable due to service-connected disability even if he does not meet the schedular rating criteria.  If any issue on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


